The plaintiff in error was convicted in the district court of Washita county on a charge of robbery, and was sentenced to serve a term of five years in the state penitentiary.
The record discloses that on April 12, 1927, there was lodged in this court an appeal from the conviction of plaintiff in error in the district court of Washita county, wherein he was convicted of robbery and was sentenced to serve a term of five years in the state penitentiary. Pending his appeal, plaintiff in error was incarcerated in the state reformatory at Granite, Okla., upon a prior conviction for larceny in the district court of Custer county. On November 20, 1928, said plaintiff in error escaped from the reformatory at Granite, and is now a fugitive from justice, as is made to appear from the motion of the Attorney General and the affidavits attached.
It is well settled that, where a defendant has been convicted and perfects an appeal to this court and thereafter becomes a fugitive and is where he cannot be made to respond to any judgment or order which may be rendered in the case, the appeal will be dismissed.
Following this well-settled rule, the appeal is dismissed.
DOYLE, P.J., and DAVENPORT, J., concur. *Page 261